Citation Nr: 1725293	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  12-00 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for cervical radiculopathy, to include as due to cervical sprain residuals, chronic cervical spasms, and cervical myositis.

3. Entitlement to an initial compensable rating for left ear hearing loss.

4. Entitlement to a disability rating in excess of 20 percent prior to March 1, 2016, and in excess of 10 percent since then, for cervical sprain (whiplash injury) residuals, chronic cervical spasms, and cervical myositis, to include the propriety of the reduction in evaluation from 20 percent to 10 percent.

5. Entitlement to a disability rating in excess of 30 percent prior to March 1, 2016, and in excess of 10 percent since then, for peripheral vestibular lesion, left ear, to include the propriety of the reduction in evaluation from 30 percent to 10 percent.


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1984 to January 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in the Commonwealth of Puerto Rico.

The issues of service connection for cervical radiculopathy and for a higher rating for peripheral vestibular lesion, left ear, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that the Veteran has diabetes mellitus related to an event, injury, or disease in service.

2. The Veteran's service-connected left ear hearing loss has not been manifested by hearing acuity worse than Level VIII.

3. A February 2014 rating decision notified the Veteran of a proposed reduction in the 20 percent disability rating for his service-connected cervical spine disability; a December 2015 rating decision reduced the disability rating from 20 percent to 10 percent, effective March 1, 2016.

4. For the entire appellate period, to especially include as of March 1, 2016, the Veteran's cervical sprain (whiplash injury) residuals, chronic cervical spasms, and cervical myositis has been manifested by forward flexion to 35 degrees and localized tenderness, muscle spasm, and guarding not resulting in abnormal gait or abnormal spinal contour.

5. An August 2015 rating decision notified the Veteran of a proposed reduction in the 30 percent disability rating for his service-connected peripheral vestibular lesion, left ear; a December 2015 rating decision reduced the disability rating from 30 percent to 10 percent, effective March 1, 2016.

6. The totality of the evidence does not show actual improvement in his ability to function under the ordinary conditions of life and work due to service-connected peripheral vestibular lesion, left ear.


CONCLUSIONS OF LAW

1. Service connection for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. The criteria for an initial compensable disability rating for left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).

3. The change in evaluation for cervical sprain (whiplash injury) residuals, chronic cervical spasms, and cervical myositis from 20 percent to 10 percent, effective March 1, 2016, was proper.  38 U.S.C.A. § 1155, 5103, 5107 (West 2014); 38 C.F.R. § 3.105, 3.344, 4.71a, Diagnostic Code 5237 (2016).

4. The criteria for a disability rating in excess of 20 percent prior to March 1, 2016, and in excess of 10 percent since then for cervical sprain (whiplash injury) residuals, chronic cervical spasms, and cervical myositis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5237 (2016).

5. The reduction from 30 percent to 10 percent for peripheral vestibular lesion, left ear, effective March 1, 2016, was improper, and the 30 percent rating is restored.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.87, Diagnostic Code 6204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (a).

The notice requirements have been met with regard to the claim for service connection for diabetes mellitus and for an increased rating for cervical sprain (whiplash injury) residuals, chronic cervical spasms, and cervical myositis.  June 2010 and May 2011 letters notified the Veteran of the information needed to substantiate and complete his claim for service connection and for an increased disability rating, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice as to how VA assigns disability ratings and effective dates.  As the RO issued these notification letters prior to the adjudication of these issues, the notice was timely.  The VCAA requires notice of the type of evidence needed to substantiate an increased rating claim, namely evidence demonstrating a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letters complied with these notice requirements.

As the September 2011 rating decision on appeal granted service connection for left ear hearing loss and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The June 2010 and May 2011 letters provided notice on the "downstream" issues of disability ratings and effective dates, prior to the April 2012 rating decision on appeal.  38 U.S.C.A. § 7105 (West 2014); Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice in this case was less than adequate.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been secured.  The Veteran has not identified any additional records that could be used to support these claims.

The Veteran was provided several VA examinations in connection with his claims for higher ratings for left ear hearing loss and cervical sprain (whiplash injury) residuals, chronic cervical spasms, and cervical myositis.  The Board finds the examination reports contains adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.

The Board notes the Veteran was not afforded a VA examination for his claim for service connection for diabetes.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to the Veteran's claim for service connection, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d), 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board concludes that an examination and opinion with respect to the Veteran's claim of service connection for diabetes is not needed because the only evidence indicating such a disability is related to service are general, conclusory lay statements.  The Veteran asserts he was weak, lacked energy, and ate a lot of sugar in service.  However, as will be explained further below, there is no medical evidence of record regarding a nexus between his diabetes and service.  As there is no indication of an event or injury in service or a causal connection by competent lay or medical evidence, an examination is not warranted.  See McLendon, supra.

The regulations governing reductions of evaluations for compensation contain their own notification and due process requirements (which are discussed in greater detail below).  38 C.F.R. § 3.105(e), (i).  Therefore, the notice provisions of the VCAA do not apply to the rating reductions on appeal.

Nevertheless, the Board notes that the appeal for the reduction in rating for peripheral vestibular lesion, left ear, is favorable; therefore, the Veteran is not prejudiced with regard to this claim.  Regarding the cervical sprain (whiplash injury) residuals, chronic cervical spasms, and cervical myositis, the reduction in the rating was based on a June 2013 VA examination arranged by the RO.  A review of the examination report found it to be adequate for rating purposes.  The Veteran has not identified any outstanding evidence pertinent to the propriety of the reduction.  The Board finds that VA has no further duty to assist the Veteran with respect to the issue of the propriety of the reduction.

No additional pertinent evidence has been identified by the Veteran as relevant to the issue adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic diseases (to include diabetes) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for diabetes). 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The medical evidence of record shows the Veteran has been diagnosed with diabetes mellitus.

Regarding the etiology of such disability, the Veteran has alleged it began during service, as evidenced by failure to pass his physical fitness tests, reflective of weakness and lack of energy, and consumption of sugar during service.  See January 2012 Substantive Appeal (VA Form 9).  He further reported he visited medical due to feeling tired.  See June 2013 Veteran's Statement.

The Veteran's STRs reflect no complaints or treatment related to diabetes mellitus.

The first indication of diabetes is a July 2008 private medical record noting elevated blood sugar.  An October 2010 VA treatment record revealed treatment for uncontrolled diabetes.

On his May 2010 Application for Compensation and Pension, the Veteran noted diabetes began in October 2007.

The evidence of record does not support a finding of service connection.  The Board has considered the Veteran's reports of having weakness and fatigue in service and consuming sugar, but the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Therefore, the Veteran is not competent to provide an opinion on the etiology of diabetes.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  Moreover, the first indication of diabetes was twenty years after service.  In the absence of any persuasive and probative evidence that the Veteran has diabetes that is etiologically related to active service, service connection is not warranted and the claim must be denied. 

As discussed above, without an in-service disease or injury, the Board is not obligated to provide the Veteran with an examination or obtain any further opinion on the matter.  He has not submitted a competent medical statement relating his diabetes to his military service.  To the extent that the Veteran may allege a causal relationship, the Board notes that such statements are not competent as they require medical training and expertise; the Veteran has not indicated that he has such training or expertise.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The preponderance of the evidence is against the claim of service connection for diabetes, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Increased Ratings and Reductions

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which the 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).

VA's Office of General Counsel (OGC) has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991).  OGC held that this regulation applies only where there is both (1) a reduction in evaluation of a service-connected disability, and (2) a reduction or discontinuance of compensation payable.  A reduction in evaluation with no corresponding reduction in compensation does not meet the criteria of 38 C.F.R. § 3.105(e).  Here, the December 2015 rating decision resulted in a reduction of the combined rating for his service-connected disabilities from 70 percent to 50 percent.  Accordingly, the due process requirements of 38 C.F.R. § 3.105(e) do apply.

Considering the provisions of 38 C.F.R. § 3.105(e), the rating reductions in this case did not involve a due process violation.  A February 2014 letter notified the Veteran that he had 60 days to present additional evidence showing that compensation should be continued at the prior levels and that he could request a predeterminations hearing.  He did not submit additional evidence or request a hearing prior to when the December 2015 rating decision was issued.  Given the chronology of the process described above, the Board finds that the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability ratings by notifying him of his rights and giving him an opportunity for a hearing and time to respond.  As such, the analysis proceeds to whether the reductions were factually warranted.

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, for left ear hearing loss, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as here for the cervical spine disability and the left ear peripheral vestibular lesion, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

General regulatory requirements for disability ratings must be met in making a determination regarding whether improvement is shown.  Brown v. Brown, 5 Vet. App. 413 (1993).  The entire recorded history of the disability must be reviewed.  38 C.F.R. §§ 4.1, 4.2.  The evidence must reflect an actual change in the disability and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  It must further show that the disability has improved in such a manner that the Veteran's ability to function under the ordinary conditions of life and work has been enhanced.  38 C.F.R. §§ 4.2, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under 38 C.F.R. § 3.344(a), ratings for disabilities that have been have continued for long periods at the same level (5 years or more) and are subject to episodic improvement will not be reduced based on a single examination, and reductions should not be based on an examination that was less thorough and complete than the examination on which the rating was assigned

I. Hearing Loss

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Ratings for hearing loss are determined by considering the puretone threshold average and speech discrimination percentage scores.  38 C.F.R. § 4.85(b), Table VI.  The Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  If impaired hearing is service-connected in only one ear, the percentage evaluation in Table VII is found by assigning the non-service-connected ear a Roman Numeral designation of I.  38 C.F.R. § 4.85(f).

Where there is an exceptional pattern of hearing impairment (defined in 38 C.F.R. § 4.86) the Levels of hearing acuity may be determined based on puretone thresholds alone (under Table VIA).

The Veteran underwent a VA audiological examination in August 2010.  He reported difficulty hearing, especially when his wife was not facing him when she spoke.  The examination revealed audiometry results as follows:

HERTZ
1,000
2,000
3,000
4,000
LEFT
65
60
60
60

Speech recognition testing using the Maryland CNC test revealed left ear speech recognition ability of 50 percent.  The Board notes the results provided result in a 0 percent evaluation considering the Roman Numeral designation of VIII in the left ear.  While there is an exceptional pattern of hearing loss in the left ear because the puretone threshold at each of the four specified frequencies is 55 decibels or more, application of Table VIA results in a Roman numeral of IV.  Therefore, Table VI will be used under 38 C.F.R. § 4.85, Diagnostic Code 6100, which, to reiterate, results in a 0 percent evaluation.  The right ear is not service connected, nor can it be considered in rating purposes considering the findings regarding the service-connected left ear under the facts of this case.  See 38 C.F.R. §§ 4.85(f); 3.383.

The Veteran underwent a new VA audiological examination in August 2011.  The examiner noted he had difficulty following instructions and hearing.  The examination revealed audiometry results as follows:

HERTZ
1,000
2,000
3,000
4,000
LEFT
65
55
50
50

Speech recognition testing using the Maryland CNC test revealed left ear speech recognition ability of 52 percent.  The Board notes the results provided result in a 0 percent evaluation considering the Roman Numeral designation of VII in the left ear.  There is not an exceptional pattern of hearing loss based on this examination and the right ear is not service connected, nor can be considered in rating purposes considering the findings regarding the service-connected left ear under the facts of this case.  See 38 C.F.R. §§ 4.85(f); 3.383.

The Veteran underwent a new VA audiological examination in June 2013.  The examiner noted he had difficulty with conversation if there was too much noise.  The examination revealed audiometry results as follows:

HERTZ
1,000
2,000
3,000
4,000
LEFT
60
60
55
55

Speech recognition testing using the Maryland CNC test revealed left ear speech recognition ability of 48 percent.  The Board notes the results provided result in a 0 percent evaluation considering the Roman Numeral designation of VIII in the left ear.  While there is an exceptional pattern of hearing loss in the left ear because the puretone threshold at each of the four specified frequencies is 55 decibels or more, application of Table VIA results in a Roman numeral of IV.  Therefore, Table VI will be used under 38 C.F.R. § 4.85, Diagnostic Code 6100, which, to reiterate, results in a 0 percent evaluation.  The right ear is not service connected, nor can it be considered in rating purposes considering the findings regarding the service-connected left ear.  See 38 C.F.R. §§ 4.85(f); 3.383.

The Veteran underwent a new VA audiological examination in August 2015.  The examination revealed audiometry results as follows:

HERTZ
1,000
2,000
3,000
4,000
LEFT
60
60
55
55

Speech recognition testing using the Maryland CNC test revealed left ear speech recognition ability of 48 percent.  The Board notes the results provided result in a 0 percent evaluation considering the Roman Numeral designation of VIII in the left ear.  While there is an exceptional pattern of hearing loss in the left ear because the puretone threshold at each of the four specified frequencies is 55 decibels or more, application of Table VIA results in a Roman numeral of IV.  Therefore, Table VI will be used under 38 C.F.R. § 4.85, Diagnostic Code 6100, which, to reiterate, results in a 0 percent evaluation.  The right ear is not service connected, nor can it be considered in rating purposes considering the findings regarding the service-connected left ear.  See 38 C.F.R. §§ 4.85(f); 3.383.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's left ear hearing loss more nearly approximates a compensable rating at any point during the appellate period.  For rating purposes, the hearing loss warrants a Roman Numeral designation of, at worst, VIII, and this results in a non-compensable rating.

There is no other medical evidence that provides a basis for rating the Veteran's left ear hearing loss.  There is, therefore, no medical evidence to support a higher rating.  For those reasons, the Board finds that the Veteran's claim for an initial compensable disability rating for left ear hearing loss is not warranted.  The Board also finds that staged ratings are not appropriate.  Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.

II. Cervical Spine Disability

The Veteran's cervical sprain (whiplash injury) residuals, chronic cervical spasms, and cervical myositis, hereinafter cervical spine disability, has been rated as 20 percent disabling prior to March 1, 2016, and 10 percent disabling since March 1, 2016, under Diagnostic Code 5237 for lumbosacral or cervical strain.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Diagnostic Code 5237 is evaluated under the General Rating Formula for Diseases and Injuries of the Spine, where ratings are assigned as follows:

A 10 percent rating requires forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.

A 20 percent rating requires cervical spine forward flexion greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  Id.

Unfavorable ankylosis of the entire cervical spine warrants a 40 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  Id.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  Id., Note (1). 

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id., Note (2).  Each range of motion measurement should be rounded to the nearest five degrees.  Id., Note (4).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id., Note (5).

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).

In a February 2013 statement, the Veteran's private medical doctor noted he had constant neck pain with muscle spasm and periods of limited range of movement.

On June 2013 VA examination, the Veteran reported constant neck pain, especially at night, with a pain intensity of 8 out of 10 and radiation to the bilateral upper extremities.  He stated he had flare-ups that impacted the function of his neck that caused difficulty doing heavy lifting.  Range of motion measurements were forward flexion to 35 degrees, extension to 35 degrees, right and left lateral flexion each to 35 degrees, and right and left lateral rotation each to 65 degrees, all with objective evidence of painful motion at the end.  The Veteran was able to perform repetitive-use testing with three repetitions with the same results and without additional limitation in range of motion.  The Veteran had functional loss or impairment in his neck due to less movement than normal and pain on movement.  He had localized tenderness or pain to palpation for joints/soft tissue of the cervical spine.  He also had guarding or muscle spasm of the cervical spine that did not result in abnormal gait or spinal contour.  Muscle strength, reflex, and sensory testing were all normal.  No other neurologic abnormalities were noted, and the examiner indicated the Veteran did not have intervertebral disc syndrome of the cervical spine.  The Veteran did not require any assistive devices.  Imaging studies did not show arthritis, vertebral fracture, or any other significant findings.  The examiner noted the Veteran's cervical spine disability did not impact his ability to work.

The Veteran's 20 percent rating for a cervical spine disability was in effect since March 23, 2010, so for greater than five years.  While the reduction of the Veteran's rating was based on one VA examination, the Board notes that 38 C.F.R. § 3.344 (a) specifically prohibits reductions based on a single examination only for disabilities that are subject to episodic improvement, but not where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Here, the Board finds that the Veteran's cervical spine disability is not a "disease subject to temporary or episodic improvement."  The regulation provides several examples of diseases subject to temporary improvement, including manic depressive or other psychotic reaction, epilepsy, heart disease, bronchial asthma, ulcers, and skin diseases.  None of these diseases are musculoskeletal-related or similar in presentation to a cervical spine disability.  The Board therefore finds that the Veteran's cervical spine disability is not a disease subject to episodic improvement, and the reduction in the disability rating based on the single June 2013 VA examination is permitted under the regulations.  38 C.F.R. § 3.344 (a).  Even assuming arguendo that the Veteran's cervical spine disability is a disease subject to episodic improvement, the Board still finds that the reduction based on the single June 2013 VA examination is permissible, as all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.

On review of the record, the Board finds that the rating reduction from 10 percent to 10 percent, effective March 1, 2016, was supported by the factual record, was made in accordance with the governing law and regulations, and was proper.

The June 2013 VA examination found improved cervical spine function.  The evidence of record shows a substantial improvement of the cervical spine range of motion that corresponds to the criteria for a 10 percent rating.  There is no evidence of  muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  There is no indication the June 2013 VA examination was improper.

The Board finds the June 2013 VA examination report to be adequate for rating purposes.  The evidence from the examination warrants the conclusion that sustained improvement has been demonstrated.  Such improvement of the cervical spine indicates improvement under ordinary conditions of life and work, as discussed above.  Furthermore, as noted, the provisions of 38 C.F.R. § 3.344(a) do not apply in this case, and a single examination showing improvement may be an adequate basis for a reduction in the rating.

Clearly, as of the June 2013 examination, the schedular requirements for a rating in excess of 10 percent for a cervical spine disability were not met.  Therefore, the reduction in the rating was factually warranted and in accordance with governing law, and restoration of a 20 percent rating is not warranted.

The reduction in the Veteran's disability rating for a cervical spine disability arose from a February 2013 claim for an increased rating.  Therefore, the issue of entitlement to a disability rating in excess of 20 percent prior to March 1, 2016, and in excess of 10 percent since then, is also on appeal.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's cervical spine disability more nearly approximates the criteria for a disability rating in excess of 20 percent prior to March 1, 2016, and in excess of 10 percent since then.  For the duration of the appellate period, the Veteran's cervical spine disability was manifested by forward flexion to 35 degrees, which, as stated above, squarely meets the criteria for a 10 percent rating.  There is no evidence of other symptomatology, to include muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  There is, therefore, no medical evidence to support a higher rating for any period of time under consideration.  For those reasons, the Board finds that the Veteran's claim for a higher disability rating for a cervical spine disability is not warranted, and finds that further staged ratings are not appropriate.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.

III. Peripheral Vestibular Lesion

The Veteran's peripheral vestibular lesion, hereinafter referred to as vertigo, has been rated as 30 percent disabling prior to March 1, 2016, and 10 percent disabling since March 1, 2016, under Diagnostic Code 6204 for peripheral vestibular disorders.  38 C.F.R. § 4.87, Diagnostic Code 6204.

Diagnostic Code 6204 provides a 10 percent evaluation for occasional dizziness and a maximum 30 percent evaluation for dizziness and occasional staggering.  Id.

A Note to this Diagnostic Code states that objective findings supporting the diagnosis of vestibular equilibrium are required before a compensable evaluation can be assigned under this code.  Hearing impairment or suppuration shall be separately rated and combined.  Id., Note.

In a March 2010 letter, the Veteran's private medical doctor noted he had constant dizziness.  She stated the episodes occurred daily and had worsened with time, and that he had constant visits to the emergency room because of symptoms.  she reported he took medications daily, that his dizziness was accompanied by nausea and vomiting, that symptoms restricted his daily activities and social functioning, and that he could not be alone or drive due to dizziness.

A May 2010 VA medical record showed videonystagmography study findings confirming a left peripheral vestibular lesion.

On September 2010 VA examination, the Veteran reported he had recurrent episodes of dizziness.

In a May 2011 statement, the Veteran reported he had nausea during his vertigo episodes, which sometimes lasted 3 to 5 hours on an almost daily basis.

In a May 2011 statement, the Veteran's coworker stated he had witnessed the Veteran's "imbalance episodes," and that on occasion he "relieved him of his duty" so that he could "recover from the distress."  He noted he saw the Veteran lean against the guardshack walls, "seeking stability, bowing, and closing his eyes."

On September 2011 VA examination, the Veteran reported daily episodes of vertigo lasting at least 30 minutes with marked imbalance requiring immobilization.  He noted it was usually associated with cold diaphoresis, nausea, and vomiting, and could be precipitated by lifting heavy objects with his left arm.

In a statement dated January 2013, the Veteran's coworker stated that on numerous occasions, the Veteran complained of feeling vertiginous and dizzy, and that he had to relieve him of his duties "[i]n many instances, because he clearly looked incapacitated to continue with his assignment."  The coworker also stated a fellow police officer told him that the Veteran collapsed and was rushed to the hospital on one occasion.

In a February 2013 statement, the Veteran's private medical doctor noted he presented with vertigo on a daily basis, and at least two times per month the episodes caused him to fall, at times resulting in concussions and leg injuries.  She noted the Veteran did not drive and was afraid of falling, so he stopped doing activities that could put him in danger of falling.

On June 2013 VA examination, the Veteran reported progressive symptoms of dizziness and vertigo that prevented him from driving.

In a statement dated November 2013, the Veteran's sister noted he had vertigo episodes that "dramatically changed his life."  She noted he stopped driving and worked part-time and night shifts to "reduce the probability of danger."

On August 2015 VA examination, the examiner noted the Veteran's vertigo had worsened due to increased episodes, he dropped driving because of a car accident, and he stopped working due to a traumatic fall.  He noted vertigo episodes more than once weekly lasting less than one hour each.

The Board notes that the most recent VA examination does show less frequent vertigo episodes; however, the totality of the evidence does not show actual improvement in his ability to function under the ordinary conditions of life and work.  In view of the foregoing, the Board finds that the evidence of record reflects that the reduction in the assigned rating from 30 percent to 10 percent was not warranted.  Accordingly, the 30 percent rating for peripheral vestibular lesion, left ear, is restored effective March 1, 2016.

The Board notes that the Veteran had also requested a higher rating for his peripheral vestibular lesion, left ear.  His current 30 percent rating is the highest available schedular rating.  Entitlement to a higher rating on an extraschedular basis is discussed in the Remand section below.


ORDER

Entitlement to diabetes mellitus is denied.

An initial compensable disability rating for left ear hearing loss is denied.

The reduction in the rating for cervical sprain (whiplash injury) residuals, chronic cervical spasms, and cervical myositis from 20 percent to 10 percent was proper.

Entitlement to a disability rating in excess of 20 percent prior to March 1, 2016, and in excess of 10 percent since then, for cervical sprain (whiplash injury) residuals, chronic cervical spasms, and cervical myositis, is denied.

The reduction in the rating for peripheral vestibular lesion, left ear, from 30 percent to 10 percent was improper; the 30 percent rating is restored, effective March 1, 2016.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the remaining issues on appeal.

The Veteran contends he has cervical radiculopathy related to his service-connected cervical sprain residuals, chronic cervical spasms, and cervical myositis.  A February 2013 letter from his private doctor noted he has numbness and pinprick sensations in his upper extremities.  However, the June 2013 VA examination indicated the Veteran did not have radicular pain or signs or symptoms due to radiculopathy.  Therefore, a new examination is needed to determine whether he has a diagnosed disability that manifests as numbness and pinprick sensations in the upper extremities related to service-connected cervical sprain residuals, chronic cervical spasms, and cervical myositis.

As well, the Board finds the Veteran's claim of entitlement to a rating in excess of 30 percent for peripheral vestibular lesion, left ear, must be remanded to be referred for extraschedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1).  The criterion for assignment of an extraschedular evaluation is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Veteran has reported vertiginous episodes leading to falls causing injury, associated nausea, and inability to drive or work due to fears of dizziness and falls, which suggests that his peripheral vestibular lesion, left ear, constitutes an unusual disability picture as indicated by marked interference with employment such that the regular schedular standards have been rendered impractical.  Accordingly, remand is required so that the matter can be referred for extraschedular consideration pursuant to 38 C.F.R. § 3.321 (b).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for the asthma, sleep apnea, and migraines on appeal; this specifically includes treatment records from the VA Caribbean Healthcare System from November 2013 to the present.

2. After completing directive (1), the AOJ should schedule the Veteran for a VA examination by an appropriate physician to determine the nature, extent and etiology of any cervical radiculopathy or other disability manifested by numbness and pinprick sensations in the upper extremities.  The examiner should identify all diagnosed disabilities.  Based on the record, the examiner should provide responses to the following:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's cervical radiculopathy or other disability manifested by numbness and pinprick sensations in the upper extremities is related to service?

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's cervical radiculopathy or other disability manifested by numbness and pinprick sensations in the upper extremities is proximately due to his service-connected cervical sprain (whiplash injury) residuals, chronic cervical spasms, and cervical myositis?

(c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's cervical radiculopathy or other disability manifested by numbness and pinprick sensations in the upper extremities has been aggravated by his service-connected cervical sprain (whiplash injury) residuals, chronic cervical spasms, and cervical myositis?  Aggravation is an increase in severity beyond the natural progress of the disorder.

Detailed reasons for all opinions should be provided.

3. After completing directive (1), the AOJ should refer the issue of entitlement to a disability rating in excess of 30 percent an extraschedular evaluation for the service-connected peripheral vestibular lesion, left ear to the Director, Compensation and Pension Service, for extraschedular consideration under 38 C.F.R. § 3.321 (b)(1).

4. The AOJ should then review the obtained VA examination report to ensure that the opinions contained therein are responsive to the questions posed.

5. The AOJ should then review the record and readjudicate the claims on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


